Exhibit 10.9
BEARINGPOINT, INC.
PERFORMANCE SHARE UNIT AWARD AGREEMENT
     THIS PERFORMANCE SHARE UNIT AWARD AGREEMENT (this “Agreement”) evidences an
award of performance share units (the “Performance Share Units”) made by
BearingPoint, Inc., a Delaware corporation (the “Company”) to the individual
(the “Award Recipient”) named in the Award Notice of Performance Share Units
(the “Award Notice”) to which this Agreement relates, each of which represents
the right to receive at the time of settlement one share of Common Stock of the
Company or cash. The award has been granted pursuant to the BearingPoint, Inc.
2000 Long-Term Incentive Plan (the “Plan”). By signing the Award Notice, the
Award Recipient: (a) acknowledges receipt of and represents that the Award
Recipient has read and is familiar with the Award Notice, this Agreement and the
Plan, (b) accepts the award subject to all of the terms and conditions of the
Award Notice, this Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Compensation
Committee (the “Committee”) of the Board of Directors of the Company regarding
any questions arising under the Award Notice, this Agreement or the Plan. Unless
otherwise defined herein, capitalized terms shall have the meanings assigned to
such terms in the Plan.
     1. Grant of Performance Share Units.
          (a) Award. On the Grant Date, the Award Recipient shall acquire,
subject to the provisions of this Agreement, the number of Performance Share
Units set forth in the Award Notice, subject to adjustment by the Committee as
provided in Section 7.7 of the Plan. Each Performance Share Unit in the Award
consists of a bookkeeping entry representing the right to receive on a date
determined in accordance with the Award Notice and this Agreement one share of
Common Stock, or the value of one share of Common Stock.
          (b) Consideration. The Award Recipient is not required to make any
monetary payment (other than applicable tax withholding, if any, and payment of
the par value of the Common Stock, if required by law) as a condition to
receiving shares of Common Stock or cash upon settlement of the Performance
Share Units, the consideration for which shall be future services to be rendered
to the Company or for its benefit.
     2. Vesting of Performance Share Units.
          (a) General. Except as provided in Section 5 and Section 7 of this
Agreement, the Award Recipient’s Performance Share Units shall become vested and
nonforfeitable in whole or in part on the last day of the period commencing
February 2, 2007 and ending December 31, 2009 (the “Performance Period”), if
(i) the Award Recipient remains continuously employed throughout the Performance
Period and (ii) the performance criteria (the “Performance Measures”) set forth
in Section 3 hereof are satisfied.
          (b) Other Forfeitures. Notwithstanding the general vesting provisions
of Section 2(a), the Award Recipient’s Performance Share Units shall be
forfeited completely upon a finding by a committee consisting of the Chairman of
the Board, the chief executive officer of the Company and the general counsel of
the Company (the “Determination Committee”) upon a

 



--------------------------------------------------------------------------------



 



finding by the executive vice president of the Company responsible for the Award
Recipient’s business unit that the Award Recipient has violated his duty of
loyalty to the Company or otherwise breached the conditions of his employment.
No such forfeiture shall occur, however, until such time as the Award
Recipient’s appeal of the decision of the Determination Committee to the
Managing Director Compensation Committee (the “MDCC”) has been made and decided
unfavorably by the MDCC or the Award Recipient has decided not to pursue such an
appeal. The following shall constitute such a violation or breach, with each
such term as hereinafter defined: the Award Recipient’s (i) having a Conflict of
Interest; (ii) disclosure of Proprietary Information; (iii) violation of the
Company’s anti-harassment policy; (iv) violation of the Company’s
non-competition requirements and (v) violation of the Company’s non-solicitation
rules.
For purposes of this Agreement the referenced terms are defined as follows:
“Conflict of Interest” means any direct or indirect interest in, connection
with, or benefit from any outside activities, particularly commercial or
consulting activities, which interest might in any way adversely affect the
Company.
“Proprietary Information” means all business information or material disclosed
to, developed, or known by the Award Recipient as a consequence of his
employment with the Company and that pertains to the Company or its
subsidiaries, affiliates, predecessors or successors (collectively referred to
herein as the “Company”), that the Company treats as confidential and/or that is
embodied in or relates to Works. Proprietary Information includes the Company’s
non-public discoveries, ideas, inventions, concepts, software and related
documentation, designs, drawings, specifications, techniques, methodologies,
models, data, source code, object code, documentation, diagrams, flow charts,
research, development, processes, training materials, templates, procedures,
“know-how,” tools, identities of clients and prospective clients, client
accounts or lists, web design needs, client advertising needs and history,
client reports, client proposals, research regarding prospective clients,
product information and reports, accounts, billing methods, pricing, data,
sources of supply, business methods, production or merchandising systems or
plans, marketing, sales and business strategies and plans, finances, operations,
and information regarding employees.
“Works” means (i) any inventions, trade secrets, ideas or original works of
authorship that the Award Recipient conceives, develops, discovers or makes, in
whole or in part, during his employment with the Company and that relate to the
Company’s business or its actual or demonstrably anticipated research or
development; (ii) any inventions, trade secrets, ideas or original works of
authorship that the Award Recipient conceives, develops, discovers or makes in
whole or in part during or for a period of one year after his employment with
the Company and which are made through the use of any of the Company’s
equipment, facilities, supplies, trade secrets or time, or which result from any
work that the Award Recipient performs or performed for the Company; and
(iii) any part or aspect of any of the foregoing.

2



--------------------------------------------------------------------------------



 



“Non-Competition” means while employed with the Company and for 24 months after
his termination or resignation, for whatever reason, directly or indirectly, on
his own behalf or on behalf of a Competitive Business (as specified in
Exhibit A), in any geographic area or market where he (or a direct report of his
business unit) provided services to the Company during the preceding 12 months:
(I) engages in or is employed by or affiliated with a Competitive Business in
which he performs the same or similar duties or responsibilities or provides
comparable services that he performed or provided while employed with the
Company; (II) offers to provide to any client or prospective client similar
services in the same line of business to those which he conducted, provided or
offered to provide while employed by the Company; (III) renders advice or
services to, or otherwise assists, any Competitive Business in rendering advice
or services similar to that advice or services offered or provided by the
Company through him or his business unit to any client or prospective client;
(IV) diverts or attempts to divert any client or prospective client from the
Company to a Competitive Business; (V) transacts any business with any client or
prospective client which, in any manner, would have, or is likely to have, an
adverse effect upon the Company’s existing or prospective business
relationships; and/or (VI) develops, acquires or maintains an ownership interest
in a Competitive Business, provided that an ownership interest of less than 5%
of the outstanding capital stock of a publicly traded Competitive Business shall
not be a violation of this provision.
“Non-Solicitation” means either (I) during his employment with the Company and
for a period of 24 months after his termination or resignation, for whatever
reason, agreeing to take any action to, or do anything reasonably intended to,
solicit any client or prospective client on his own behalf or on behalf of a
Competitive Business or otherwise to influence or attempt to influence any
client or prospective client to cease or refrain from doing business, or reduce
the client’s business, with the Company. The term “solicit” includes any direct
or indirect approach, verbal or written, to a client or prospective client
containing an offer, announcement, request, petition, solicitation or other
entreaty that asks, urges, encourages, invites, moves or otherwise persuades a
client or prospective client to contact or respond to him or a Competitive
Business for business purposes or (II) while employed with the Company and for
24 months after his termination or resignation, for whatever reason, attempting
to hire, employ, solicit for employment or attempting to hire (or assist a
Competitive Business in doing so) any employee of the Company or any former
employee who left the Company within 12 months before or after his termination
or resignation. This prohibition applies to any direct or indirect, written or
verbal, contact for employment purposes and includes, but is not limited to,
notice of alternative job opportunities, responses to employee inquiries,
referrals to hiring managers or providing employee identity, contact,
performance or compensation information to a Competitive Business or its
representative. Impermissible solicitation also includes any direct or indirect
offer to engage or retain a Company employee or former employee as an employee,
agent, consultant, independent contractor or in any other capacity to perform
services for a person or entity other than the Company.

3



--------------------------------------------------------------------------------



 



     3. Performance Measures.
          (a) Growth in Consolidated Business Unit Contribution. No Award shall
be earned unless the “Consolidated Business Unit Contribution” of the Company
has grown by a compounded average of at least 3% annually for the Company fiscal
year or years ending on December 31 during the Performance Period. Growth in
Consolidated Business Unit Contribution (“Growth”) shall be determined beginning
with fiscal year 2007 by reference to an increase in the Consolidated Business
Unit Contribution of the Company over the Company’s Consolidated Business Unit
Contribution for fiscal year 2006. “Consolidated Business Unit Contribution” is
determined as (i) consolidated net revenue less (ii) professional compensation,
other costs of service, and sales, general and administrative expense (excluding
stock compensation expense, bonus expense, interest expense and infrastructure
expense). The Committee shall review and approve annually each fiscal year’s
Consolidated Business Unit Contribution of the Company, including any such
adjustments as the Committee shall deem necessary or appropriate to measure
compound average growth in Consolidated Business Unit Contribution on a
comparable basis.
          (b) TSR Growth. If the Company achieves at least the minimum required
Growth in Consolidated Business Unit Contribution during the Performance Period,
the Award Recipient shall become vested in the following percentage of
Performance Share Units in his Award based on the Company’s Total Shareholder
Return (“TSR”) during the Performance Period when measured against the TSR for
the companies comprising the S&P 500 on February 2, 2007 (“S&P 500”) for the
same period:

          the percentage of Performance If the Company’s TSR   Share Units in
the Award vested ranking is in the:   shall be:  
<25th percentile
  0
25th percentile
  50
50th percentile
  100
75th percentile
  200
90th percentile
  250

          The percentage of Performance Share Units in the Award that vests at
percentile rankings between any two specified levels shall be based on
interpolation. For example, at the 30th percentile TSR ranking vesting will be
60 percent, based on the sum of 50 percent for 25th percentile TSR and
10 percent for additional vesting for TSR between 25th percentile and 30th
percentile. The 10 percent additional vesting is calculated as 5/25, or
20 percent of the difference in vesting between 25th percentile TSR and 50th
percentile TSR, which is 50 percent.
          For purposes of this Agreement, the Company’s TSR shall be determined
by comparing the average closing prices of Common Stock for the 20 trading days
ending on February 2, 2007 with the average closing prices of Common Stock for
the 20 trading days ending on December 31, 2009 (or earlier date required by
Section 5 or Section 7), and by assuming that any dividends are reinvested. The
TSR for the S&P 500 shall be determined in a similar fashion as of the same
dates as for the Company’s TSR.

4



--------------------------------------------------------------------------------



 



          For purposes of measuring TSR performance, companies that cease to be
a constituent company within the S&P 500 index at some time during the
Performance Period, will continue to be measured for TSR, so long as they are
traded without interruption on a “national securities exchange” registered with
the Securities and Exchange Commission under Section 6 of the Securities
Exchange Act of 1934. For purposes of measuring TSR performance, S&P 500
constituent companies that cease to trade at some time during the Performance
Period due to being the target of an announced merger/acquisition, will be
eliminated.
     4. Settlement of the Performance Share Units.
          (a) Issuance of Shares of Common Stock or Cash. Following a
determination by the Committee that the Performance Measures were satisfied in
one or more fiscal years during the Performance Period, upon each of the dates
set forth in Section 4(c), the Company shall issue to the Award Recipient with
respect to each such Performance Share Unit in the Award, (i) a number of shares
of Common Stock that is equal to the number of such vested Performance Share
Units determined to be settled pursuant to Section 3(b) and Section 4(c) after
any adjustments under Section 7.7 of the Plan, (ii) cash or (iii) a combination
of cash and shares of Common Stock, as determined by the Committee in its sole
discretion. If the Committee elects to settle any portion of the Award in cash,
the payment shall equal the Fair Market Value of the number of shares of Common
Stock on the date of settlement that is equal to such portion of the number of
vested Performance Share Units determined to be settled in cash, after any
adjustments under Section 7.7 of the Plan. Shares of Common Stock issued in
settlement of Performance Share Units shall not be subject to any restriction on
transfer other than any such restriction as may be required pursuant to
Section 4(b). Notwithstanding anything herein to the contrary, except as
provided in Section 5(e) and Section 7, the Committee shall not make a
determination that the Performance Measures are satisfied until audited
financials of the Company are available for the years 2007 through 2009. Subject
to the restrictions outlined under Section 4(b), for all Performance Share Units
that vest, the Company intends to settle those units in shares of the Company’s
common stock.
          (b) Restrictions on Issuance of Shares and Cash Settlements. The
issuance of shares of Common Stock or cash upon settlement of the Performance
Share Units shall be subject to and in compliance with all applicable
requirements of federal, state or foreign law and other law or regulations or
the requirements of any stock exchange or market system upon which the Common
Stock may then be listed and any contract or other rule of law to which the
Company is subject. No shares of Common Stock may be issued and no cash paid
hereunder if the issuance of such shares or payment of such cash, in the sole
discretion of the Company’s legal counsel, would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Common
Stock may then be listed or any contract or other rule of law to which the
Company is subject. The inability of the Company to obtain from any regulatory
body any authority deemed by the Company’s legal counsel to be required for the
issuance of any shares or payment of cash subject to the Performance Share Units
shall relieve the Company of any liability whatsoever in respect of the failure
to issue such shares or cash as to which such requisite authority shall not have
been obtained. As a condition to the settlement of the Performance Share Units,
the Company may require the Award Recipient to satisfy any qualifications that
may be necessary or appropriate, to evidence compliance with any applicable

5



--------------------------------------------------------------------------------



 



law or regulation or contract to which the Company is subject and to make any
representation or warranty with respect thereto as may be requested by the
Company.
          (c) Settlement. Subject to Section 5 and Section 7, settlement of
Performance Share Units determined by the Committee to be vested in accordance
with Section 3 shall occur in accordance with the following schedules, provided
that the settlement dates specified shall be deferred if the Committee’s
determination under Section 4(a) is delayed because it has not received audited
financials for each of the years 2007 through 2009. In such event, the vested
number of Performance Share Units to be settled in accordance with Section 4(a)
(the “Vested Award”), on a date specified shall be paid not later than 30 days
after the date of the Committee’s determination:
          (i) The percentage of the Vested Award equal to up to 100 percent
vesting of the Award shall be settled in six equal installments, generally as
follows:
16.67 percent shall be settled on March 31, 2010
16.67 percent shall be settled on June 30, 2010
16.67 percent shall be settled on September 30, 2010
16.67 percent shall be settled on December 31, 2010
16.67 percent shall be settled on March 31, 2011
16.65 percent shall be settled on June 30, 2011
          (ii) If the percentage of the Vested Award exceeds 100 percent vesting
of the Award, the excess over 100 percent shall be settled in six equal
installments, generally as follows:
16.67 percent shall be settled on March 31, 2011
16.67 percent shall be settled on June 30, 2011
16.67 percent shall be settled on September 30, 2011
16.67 percent shall be settled on December 31, 2011
16.67 percent shall be settled on March 31, 2012
16.65 percent shall be settled on June 30, 2012
          (d) Registration of Shares. Shares issued in settlement of the
Performance Share Units shall be registered in the name of the Award Recipient,
or, if applicable, in the names of the heirs of the Award Recipient.
          (e) Fractional Shares. The Company shall not be required to issue
fractional shares upon settlement of the Performance Share Units.
          (f) Dividends. If dividends are paid on shares of Common Stock during
the period beginning January 1, 2010, and before an Award Recipient receives a
settlement of Performance Share Units pursuant to Section 4(c), an amount equal
to the dividends that would be paid if each Award Recipient’s Performance Share
Units were settled in Common Stock on the record date for each such dividend
shall be paid in cash or in kind, as applicable, within 30 days of the
applicable dividend payment date.

6



--------------------------------------------------------------------------------



 



     5. Termination of Employment
          (a) Voluntary Termination other than for Disability or Retirement.
Upon the Award Recipient’s voluntary termination of employment prior to
January 1, 2010 other than for Disability or Retirement (Retirement as defined
in Section 5(d)), all Performance Share Units shall be forfeited automatically
on the date of termination. Upon the Award Recipient’s voluntary termination of
employment after December 31, 2009 other than for Disability or Retirement
(Retirement as defined in Section 5(d)), all vested Performance Share Units that
have not settled in accordance with Section 4(c) prior to the date of
termination shall be deferred and settled on March 31, 2016.
          (b) Termination Other Than For Cause. Upon the Award Recipient’s
termination by the Company other than for Cause after December 31, 2007, the
Committee shall determine the level of vesting of the Award Recipient’s
Performance Share Units under Section 3(b), provided that the conditions of
Section 3(a) have been met, for all completed fiscal years during the
Performance Period prior to the Award Recipient’s termination of employment. A
pro rata portion of the vested percentage of Performance Share Units shall be
determined based on the number of completed months (including the month of
termination) during the Performance Period prior to the date of the Award
Recipient’s termination and settled at the times provided in Section 4(c).
          (c) Termination for Cause.
          (i) Upon the Award Recipient’s termination for Cause, as hereinafter
defined, any Performance Share Units that have not been settled in accordance
with Section 4(c), shall be forfeited automatically on the date of termination
and any amounts already paid hereunder to the Award Recipient shall be repaid to
and subject to recovery by the Company.
          (ii) For all purposes of this Agreement, “Cause” shall mean the
occurrence, failure to cause the occurrence or failure to cure after the
occurrence (when a cure is permitted), as the case may be, of any of the
following circumstances after the Award Recipient’s receipt of written
notification from the General Counsel which includes a detailed description of
the claimed circumstance: (i) the Award Recipient’s embezzlement,
misappropriation of corporate funds, or the Award Recipient’s material acts of
dishonesty; (ii) the Award Recipient’s commission or conviction of any felony or
of any misdemeanor involving moral turpitude, or entry of a plea of guilty or
nolo contendere to any felony or misdemeanor involving moral turpitude;
(iii) the Award Recipient’s engagement, without a reasonable belief that his
action was in the best interests of the Company, in any activity that could harm
the business or reputation of the Company in a material manner; (iv) the Award
Recipient’s willful failure to adhere to the Company’s material corporate codes,
policies or procedures that have been communicated to him; (v) the Award
Recipient’s material breach of any provision of the Managing Director Agreement
entered into by the Award Recipient and the Company to the extent applicable or
(vi) the Award Recipient’s violation of any statutory or common law duty or
obligation to the Company, including, without limitation, the duty of loyalty;
provided, however, that in the case of subsections (iii), (iv), (v) and (vi),
the Company shall provide the Award Recipient with the opportunity to cure any
Cause event during the 15-day period after his receipt of written notice
describing the Cause event; provided,

7



--------------------------------------------------------------------------------



 



however, that a Cause event shall be considered to be cured only if all adverse
consequences of the Cause event have been fully remedied.
          (d) Termination by Reason of Retirement. Upon the Award Recipient’s
termination by the Company due to Retirement prior to December 31, 2009 but
after December 31, 2007, the Committee shall determine the level of vesting of
the Award Recipient’s Performance Share Units under Section 3(b), provided that
the conditions of Section 3(a) have been met, for all completed fiscal years
during the Performance Period prior to the Award Recipient’s termination due to
Retirement. A pro rata portion of the vested percentage of Performance Share
Units shall be determined based on the number of completed months (including the
month of termination) during the Performance Period prior to the date of the
Award Recipient’s termination and settled at the times provided in Section 4(c).
For purposes of this Agreement, “retirement” shall mean an announcement of
retirement by an Award Recipient for whom the sum of the Award Recipient’s age
plus “years of service” (as determined under the Company’s 401(k) Plan or any
successor to such plan) equals or exceeds 70 as of the date of retirement.
          (e) Termination by Reason of Death or Disability. Upon the Award
Recipient’s termination by the Company due to Death or Disability prior to
December 31, 2009, but after December 31, 2007, the Committee shall determine
the level of vesting of the Award Recipient’s Performance Share Units under
Section 3(b), provided that the conditions of Section 3(a) have been met, for
all completed fiscal years during the Performance Period prior to the Award
Recipient’s termination due to Death or Disability. A pro rata portion of the
vested percentage of Performance Share Units shall be determined based on the
number of completed months (including the month of termination) during the
Performance Period prior to the date of the Award Recipient’s Death or
Disability and shall be settled within 30 days of the Committee’s determination.
The portion payable shall be based on the number of completed months (including
the month in which Death or Disability occurs) during the Performance Period
prior to the date of the Award Recipient’s Death or Disability.
          (f) Termination after December 31, 2009. Upon the Award Recipient’s
termination after December 31, 2009 for any reason other than by the Company for
Cause or a voluntary termination by the Award Recipient, all vested Performance
Share Units that have not settled shall be settled in accordance with
Section 4(c).
          (g) Non-Competition and Non-Solicitation. If the Award Recipient
should violate the Non-Competition or Non-Solicitation provisions of Section
2(b) hereof within a period of two years following the Award Recipient’s
termination of employment for any reason, any amounts remaining payable to the
Award Recipient under the Award Notice and this Agreement shall be forfeited. In
addition, any amounts already paid hereunder to the Award Recipient shall be
repaid to and subject to recovery by the Company.
     6. Withholding Taxes.
          (a) In General. Unless Section 6(b) or Section 6(c) applies, the Award
Recipient shall pay to the Company, or make provision satisfactory to the
Company for payment of, any federal, state, local or foreign taxes required by
law to be withheld with respect to the issuance of shares of Common Stock in
settlement of any Performance Share Units, no later than the date required by
law (the “Tax Date”). The Company shall have no obligation to deliver

8



--------------------------------------------------------------------------------



 



shares of Common Stock until the tax withholding obligations of the Company have
been satisfied by the Award Recipient.
          (b) Payment in Cash. The Company shall withhold from any payment under
Section 4(a) the amount of any federal, state, local or foreign taxes required
by law to be withheld with respect to the settlement of the Performance Share
Units in cash.
          (c) Payment in Shares. The Award Recipient may satisfy all or any
portion of the Company’s tax withholding obligations by requesting the Company,
in its sole discretion, to withhold a number of whole shares of Common Stock
otherwise deliverable to the Award Recipient in settlement of the Performance
Share Units having a Fair Market Value, as of the Tax Date, not in excess of the
amount of such tax withholding obligations determined by the applicable minimum
statutory withholding rates. Any adverse consequences to the Award Recipient
resulting from the procedure permitted under this Section 6(c), including,
without limitation, tax consequences, shall be the sole responsibility of the
Award Recipient.
     7. Change in Control.
          (a) Plan Provisions. The provisions of Section 7.8(a)(i) and (ii) of
the Plan shall not apply to this Award.
          (b) General. In the event of a Change in Control, the Consolidated
Business Unit Contribution Performance Measure set forth in Section 3(a) shall
be waived. In the event of a Change in Control constituting (1) a sale or
transfer of all or substantially all of the assets of the Company on a
consolidated basis in any transaction or series of related transactions to a
single Person, or (2) any merger, consolidation or reorganization to which the
Company is a party, except for a merger, consolidation or reorganization in
which the Company is the surviving corporation and, after giving effect to such
merger, consolidation or reorganization, the holders of the Company’s
outstanding equity (on a fully diluted basis) immediately prior to the merger,
consolidation or reorganization will own in the aggregate immediately following
the merger, consolidation or reorganization the Company’s outstanding equity (on
a fully diluted basis) either (i) having the ordinary voting power to elect a
majority of the members of the Company’s board of directors to be elected by the
holders of Common Stock and any other class which votes together with the Common
Stock as a single class or (ii) representing at least 50% of the equity value of
the Company as reasonably determined by the Company’s board of directors, the
Performance Units shall become 100% vested and nonforfeitable effective as of
the date of consummation of the Change in Control unless the acquiring or
successor Person elects one of the options outlined in Section 7(c) or 7(d) and,
in either case, the Award Recipient’s employment has not terminated on or prior
to the consummation date of the Change in Control.
          Notwithstanding the foregoing or any other provision of this Agreement
or the Plan, in the event of a Change in Control constituting a sale or transfer
of all or substantially all of the assets of the Company on a consolidated basis
in any transaction or series of related transactions to two or more unaffiliated
Persons wherein the Company continues in existence after such Change in Control
and actively continues the conduct of its ongoing business, the Consolidated
Business Unit Contribution Performance Measure set forth in Section 3(a) shall
not be waived, the Performance Share Units shall remain outstanding on their
original terms and the Company shall remain responsible for the settlement of
vested Performance Share Units in accordance with the existing terms and
conditions of the Performance Share Units. If the

9



--------------------------------------------------------------------------------



 



Performance Share Units shall remain outstanding and remain the responsibility
of the Company after the occurrence of any such Change in Control and, as a
result of such Change in Control, the Company shall cease to own, immediately
following such Change in Control, total assets equal to at least 50% of the
total assets of the Company immediately prior to the transaction that resulted
in such Change in Control, the Performance Share Units shall immediately become
100% vested and nonforfeitable effective as of the date of such change in total
assets, and valued and settled based on Company relative TSR performance as of
that date. Any vested Performance Share Units shall be settled in accordance
with Section 4(a) not later than 10 business days after the effective date of
the Change in Control. Upon settlement of the Performance Share Units under this
Section 7(b), there shall be no further obligation of the Company to the Award
Recipient with respect to the Performance Share Units.
          (c) Substituted Units. Vesting and settlement of all Performance Share
Units shall not occur on the date of a Change in Control if the Acquiring Entity
elects to substitute equity awards for the right to receive shares of the
Acquiring Entity of equivalent value to the then settlement value of all
Performance Share Units, based on TSR performance through the effective date of
the Change in Control (all as determined with the agreement of the Committee as
constituted immediately prior to the Change in Control), and with substituted
equity awards being on the same vesting and settlement dates specified in
Section 4 hereof.
          (d) Alternative Treatment. In lieu of issuing substitute Performance
Share Units as provided in Section 7(c), the Acquiring Entity may elect to
settle in cash a proportionate number of Performance Share Units as of the
effective date of the Change in Control, based on Company relative TSR
performance as of that date, and to establish a cash incentive bonus program
that provides the Award Recipient the opportunity to earn (upon terms and
conditions acceptable to the Committee as constituted immediately prior to the
Change in Control) up to the value of the remainder of the Award Recipient’s
unsettled Performance Share Units, assuming achievement of a 50% percentile TSR
ranking by the Company valued at the final closing Common Stock price
immediately prior to the Change in Control. The proportionate number of
Performance Share Units to be settled shall be based on the number of completed
months during the Performance Period up to the effective date of the Change in
Control.
     8. Rights as a Stockholder. The Award Recipient shall have no rights as a
stockholder with respect to any shares which may be issued in settlement of the
Performance Share Units until either (i) a certificate is issued for such shares
or (ii) an appropriate entry is made in the account of the Award Recipient
evidencing that such shares are owned by the Award Recipient. No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date such certificate is issued or an appropriate entry is
made in the account of the Award Recipient evidencing that such shares are owned
by the Award Recipient, except as provided in Section 7.7 of the Plan and
Section 5(e) of this Agreement.
     9. No Employment Rights. The Award Recipient acknowledges that the Award
Recipient’s employment is “at will” and is for no specified term. Nothing in the
Award Notice or this Agreement shall confer upon the Award Recipient any right
to continue in the employment of the Company or interfere in any way with any
right of the Company to terminate the Award Recipient’s employment at any time.
     10. Legends. The Company may at any time place legends referencing any
restrictions, including, without limitation, applicable federal, state or
foreign securities law

10



--------------------------------------------------------------------------------



 



restrictions, on all certificates representing shares of Common Stock issued
pursuant to the Award Notice and this Agreement. The Award Recipient shall, at
the request of the Company, promptly present to the Company any and all
certificates representing shares acquired pursuant to the Award Notice and this
Agreement in the possession of the Award Recipient in order to carry out the
provisions of this Section.
     11. Nontransferability of Performance Share Units. Neither the Award
Notice, this Agreement nor any of the Performance Share Units subject to this
Agreement shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance or garnishment by creditors
of the Award Recipient or the Award Recipient’s beneficiary, except transfer by
will or by the laws of descent and distribution. All rights with respect to the
Agreement shall be exercisable during the Award Recipient’s lifetime only by the
Award Recipient or the Award Recipient’s guardian or legal representative.
     12. Amendment. The Committee may amend the Award Notice or this Agreement
at any time; provided, however, that no such amendment may adversely affect the
Award Recipient’s rights under the Award Notice or this Agreement without the
consent of the Award Recipient, except to the extent such amendment is
reasonably determined by the Committee, in its sole discretion, to be necessary
to comply with applicable law or to prevent a detrimental accounting impact. No
amendment or addition to the Award Notice or this Agreement shall be effective
unless in writing.
     13. Waivers; Exceptions. Any provision or requirement of the Award Notice
or this Agreement may be waived and any exception to the terms of the Award
Notice or this Agreement may be granted, in each case, generally or
specifically, in whole or in part, and subject to any conditions, by the
Committee or the Chief Executive Officer of the Company.
     14. Administration of the Award Notice and this Agreement. All questions of
interpretation concerning the Award Notice or this Agreement shall be determined
by the Committee. All determinations by the Committee shall be final and binding
upon all persons having an interest in the award.
     15. Binding Effect. This Agreement and the Award Notice shall inure to the
benefit of the successors and assigns of the Company and, subject to the
restrictions on transfer set forth herein, be binding upon the Award Recipient
and the Award Recipient’s heirs, executors, administrators, guardians, legal
representatives, successors and assigns.
     16. Integrated Documents. The Award Notice, this Agreement and the Plan
constitute the entire understanding and agreement of the Award Recipient and the
Company with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations
or warranties among the Award Recipient and the Company with respect to such
subject matter other than those as set forth or provided for herein or therein.
To the extent contemplated herein or therein, the provisions of the Award Notice
and the Agreement shall survive any settlement of the award and shall remain in
full force and effect.
     17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware, other than the conflict of
laws principles thereof.

11



--------------------------------------------------------------------------------



 



     18. Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
     19. Section 409A Compliance. The provisions of this Agreement may be
modified, with the approval of the Committee, to the extent necessary to comply
with the requirements of section 409A of the Code and the final regulations
issued thereunder, so as to avoid adverse tax consequences to the Award
Recipient.

12



--------------------------------------------------------------------------------



 



EXHIBIT A
Competitive Businesses
( Includes Parent Companies, Subsidiaries, and Successor Entities )

•   Accenture   •   Answerthink   •   Anteon   •   Bain   •   Booz Allen   •  
Cambridge Technology Partners (CTP)   •   Cap Gemini   •   Computer Sciences
Corp (CSC)   •   Covansys   •   Deloitte Consulting   •   EDS   •   Ernst &
Young   •   Fujitsu   •   Hewlett-Packard   •   IBM   •   InfoSys   •   KPMG LLP
  •   Lucent Technologies   •   Maximus   •   McKinsey   •   Oracle   •  
Pricewaterhouse Coopers   •   SAP   •   Satyam   •   Tata   •   Unisys   •   US
Web   •   Wipro

13